[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-14595                 ELEVENTH CIRCUIT
                                                                 APRIL 10, 2009
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                   CLERK

                     D. C. Docket No. 06-00017-CR-HL-7

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CHRISTOPHER TOBBIE,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (April 10, 2009)

Before EDMONDSON, Chief Judge, CARNES and FAY, Circuit Judges.

PER CURIAM:

     Oliver R. Register, counsel for Christopher L. Tobbie in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Tobbie’s conviction and

sentence are AFFIRMED.




                                          2